Exhibit 10.5

REDEMPTION AGREEMENT

This redemption agreement (this “Agreement”) is executed as of January 29, 2015
by and between InfraREIT, Inc. (“InfraREIT Inc.”) and InfraREIT Partners, LP
(the “Operating Partnership”).

RECITALS

WHEREAS, this Agreement is being entered into in connection with the Merger and
Transaction Agreement, dated as of January 29, 2015, by and among InfraREIT,
L.L.C. (“InfraREIT LLC”), InfraREIT Inc. and the Operating Partnership (as the
same may be amended, modified or supplemented from time to time, the “Merger
Agreement”), pursuant to which, among other things, InfraREIT LLC will be merged
with and into InfraREIT Inc., with InfraREIT Inc. as the surviving entity in the
merger (the “Merger”);

WHEREAS, InfraREIT Inc. has filed with the United States Securities and Exchange
Commission a registration statement on Form S-11 with respect to an initial
public offering (the “IPO”) of its common stock, par value $0.01 per share;

WHEREAS, 6,242,999 limited liability company interests in InfraREIT LLC
designated as common shares were transferred to a trust (the “Trust Shares”) for
the benefit of the Charitable Beneficiary (as defined in the Merger Agreement)
as a result of the operation of certain provisions of Article 6 of the Amended
and Restated Limited Liability Company Agreement of InfraREIT LLC, dated as of
November 23, 2010 (the “LLC Agreement”);

WHEREAS, pursuant to Section 6.18 of the LLC Agreement, InfraREIT LLC has
accepted the offer to purchase the Trust Shares from the Trust and InfraREIT
Inc., as successor to InfraREIT LLC, has agreed to acquire the Trust Shares
contemporaneously with the Merger in consideration for a promissory note with a
principal balance equal to $66,517,480 (the “ES Note”);

WHEREAS, it is contemplated that the Operating Partnership will acquire the ES
Note;

WHEREAS, pursuant to Section 4.6.G of the Second Amended and Restated Agreement
of Limited Partnership of the Partnership (the “Second Amended and Restated OP
Agreement”), which will become effective upon the consummation of the IPO,
InfraREIT Inc. shall cause the Operating Partnership to purchase from InfraREIT
Inc. a number of Class A Units equal to the number of Trust Shares being
repurchased on the same terms and for the same aggregate price that InfraREIT
Inc. purchases the Trust Shares; and

WHEREAS, in consideration of the transfer and cancellation of the ES Note, the
Operating Partnership desires to redeem 6,242,999 Class A Units (the “Redeemed
Units”) held by InfraREIT Inc.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
covenants, conditions and agreements contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Redemption of Redeemed Units. Pursuant to Section 4.6.G of the Second Amended
and Restated OP Agreement, immediately upon acquisition of the ES Note, the
Operating Partnership hereby transfers to InfraREIT Inc. the ES Note and
InfraREIT Inc. hereby surrenders the Redeemed Units and all right, title and
interest therein.

2. Cancellation of the ES Note. InfraREIT Inc. and the Operating Partnership
agree that upon transfer of the ES Note in accordance with Paragraph 1, the ES
Note shall be deemed cancelled and of no further force and effect and none of
the respective parties thereto shall have any right or obligation thereunder or
arising from the cancellation thereof and that such cancellation shall
constitute full and complete satisfaction of any and all obligations of the
Operating Partnership to InfraREIT Inc. with respect to the redemption of the
Redeemed Units.

3. Termination. This Agreement shall terminate if the closing of the IPO has not
occurred within 10 business days of the date hereof.

4. Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous negotiations, agreements and understandings of the parties.

5. Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement.

6. Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of each of the parties hereto.

7. Counterparts. Any number of counterparts hereof may be executed and each such
counterpart shall be deemed to be an original instrument. A signature delivered
by facsimile or other means of electronic transmission shall be deemed to
constitute an original signature.

8. Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware without regard to any conflicts of law
provisions that would result in the application of the laws of any other
jurisdiction. Any legal action or proceeding between the parties to this
Agreement shall be adjudicated solely and exclusively in the state and/or
federal courts in Delaware. Each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

InfraREIT, Inc. By: /s/ David A. Campbell   Name: David A. Campbell   Title:
President

 

InfraREIT Partners, LP By: InfraREIT, L.L.C., its general partner
            By: /s/ David A. Campbell               Name: David A. Campbell
              Title: President

Signature Page to Redemption Agreement of InfraREIT, Inc.